The plaintiff in error, hereinafter called defendant, was convicted in the county court of Cotton county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to be imprisoned in the county jail for 30 days.
The record discloses that at the time charged a search of defendant's residence was made, and in a bath tub was found a mixture of creosote, which witnesses testified had the smell of whisky in it. Some of this was analyzed and found to contain 3.3 per cent. ethyl alcohol, "the kind that is used as a rubbing alcohol," and that it was incapable of being used as a beverage. The evidence is insufficient to sustain the judgment.
The case is reversed. *Page 334